/   .
         -~                                                                                                                                                                                                                                                                             /1
                                                                                                                                                                                                                                                                                        11-·
        ,;,;A,;;,D,;;.24;;;;5,;;,Ba;,(R,;;,ev;;..;;;02;,;;/D,;;,8/2;;;;0,;.;!9"'")J;;;;u;;gdg:;;;m;;;en;;.;Ii;;;n,;;,•C;;;r;;;im;;;;in;;;•l,;.Pe;;;;tty;a.C;;;a;;;se;,;;(M;;;;o:.:d;;;;ifi;;;eda.)- - - - - - - - - - - - - - - - - - . . . , ; . P a ; ; g g : : . . el:.,;o;:.,;..f
                                                                                                                                                                                                                                                                                1



                                                                       UNITED STATES DISTRICT COURT
                                                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                                                                              JUDGMENT IN A CRIMINAL CASE
                                                                         V.                                                                                        (For Offenses Committed On or After November I, 1987)


                                           Esteban Barrales-Gonzalez                                                                                               Case Number: 3: l 9-mj-24163




        REGISTRATION NO. 90831298
                                                                                                                                                                                                                       O[T 15 20\9
        THE DEFENDANT:
          [gj pleaded guilty to count(S) _:_I--=-o=-f--=-C--=-o=m2p:.::la=i=nt::.__ _ _ _ _ _ _ _ _----Hifltcl'FLl+EEiRKtt,tiultt.SS'.FFDffilSC,THR'lll('"1,,"cl.C>±OtfU'flR<RTNtA+-
          •        was found guilty to count(s)                                            BY                       DEPUTY
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                                            Nature of Offense                                                                                                                                          Count Number(s)
        8:1325                                                     ILLEGAL ENTRY (Misdemeanor)                                                                                                                                I
          •       The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                              EJ~ TIME SERVED                                                                          D _ _ _ _ _ _ _ _ _ _ days

          [g] Assessment: $10 WAIVED                                                         [g] Fine: WAIVED
          [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                           Tuesday, October 15, 2019
                                                                                                                                                           Date of Imposition of Sentence




                                                                                                                                                          ! ~ ~ A l l . R Y M. KURREN
                                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                    \
        Clerk's Office Copy                                                                                                                                                                                                                  3:19-mj-24163
